DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 have been presented in the response filed on 10/20/2021 and are discussed in the accompanying remarks.  Claims 11-13 which were previously withdrawn are neither included in the listing of claims nor discussed in the remarks.  Accordingly, the examiner has interpreted claims 11-13 as being constructively canceled from prosecution.  Claims 1-10 are pending and examined below.
Claim Interpretation
Claims 1-10 refer to “precision” locators having various “precision locating surfaces”.  A review of the specification defines “precision location” and “precision locating” in paragraph [00026].  Specifically, it recites that “[t]hese terms refer to the ability to locate something accurately, in such a way that features that are to be made based upon that location can be depended upon to be in that location over and over again (repeatedly)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 6,296,431) in view of Wright (US 2004/0016324).
Claim 1:
	Miller teaches a precision threaded locator fastener bushing (11; 13, 15, 127) for use with a fixture plate (183), the precision threaded locator fastener bushing comprising: a housing (13, figures 1-5) comprising: external threads (67) for releasably and adjustably coupling the housing to the fixture plate (figures 1, 5, 16A and 16B); an external precision locating surface (25; annular wall 25 is sized for accurate and repeatable locating within hole 187 of fixture 183 as shown in figures 16A and 16B; note that 19 continues to read on the external precision locating surface as recited in claim 1); an internal precision locating surface (37; inner wall 37 is sized for accurate and repeatable locating of precision locating stud 15 within the housing); a driver element (69) formed at one end of the housing (figures 5 and 15) by axial openings projecting into the surface of the housing (top surface, figure 15); and an axial bore (23) passing through the housing; a precision locating stud (15; figures 3, 4, 6-8) disposed within the axial bore (figures 3, 4, 16A and 16B), the precision locating stud having an external stud precision locating surface (93; 93 is sized for accurate and repeatable locating within hole 195 of element 185); a biasing element (159) for biasing the precision locating stud in an extended position in 
	Miller does not explicitly teach a ten-point driver element formed at one end of the housing by axial grooves projecting into the surface of the internal precision locating surface
	Wright teaches a fastener driving arrangement (para. [0003]) noting that known fasteners have primarily been designed symmetrically and have sockets, which are formed with axial grooves projecting into the surface of an internal locating surface, such as hex sockets and double-hex sockets (para. [0007]; figures 1-3).  Wright further teaches that it is known in the art to provide fasteners having different amounts of points including: hex (fig. 1), 12-point (fig. 2), 15-point (fig. 5), 8-point (fig. 9), and 10-point (fig. 14).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated a 10-point symmetrical fastener socket, as taught by Wright, in the form of axial grooves cut into the surface of the internal precision locating surface (37) of Miller since: (a) since substitution of parts which provide the same function, in this case that of driving the housing into the fixture plate, would be within the level of ordinary skill in the art; (b) the internal precision locating surface (37) of Miller is accessible to a driving tool when the precision locating stud is in its recessed position (figure 3); (c) Wright teaches that it is known in the art to use 10-point sockets among others (hex (fig. 1), 12-point (fig. 2), 
Claim 2:
	Miller teaches that the precision locating stud (15) comprises: a quick-release retaining portion (95) formed in the other end thereof (figures 3 and 8), the quick- release retaining portion being configured to catch an internal lip (135) formed in the insert (127) (note that the length of threaded engagement between 15 and 127 is preferably no more than two full threads which the examiner interprets as “quick-release”; c. 4, l. 58-62).
Claim 4:
	Miller teaches that the housing (13) comprises an annular groove (71) for receiving a sealing member (73).  Miller teaches that the sealing member is used “to provide an ‘airtight’ seal in vacuum applications” (c. 6, l. 6-8).  The examiner notes that, while Miller desires to provide a housing suitable for vacuum applications, the existence of the unsealed axial bore (23) would not provide the “airtight” seal desired.  Accordingly, in order to achieve the application desired by Miller, an additional groove and seal would need to be incorporated on the surface (85) of the precision locating stud (15) for sliding and sealing engagement with interior wall (51) of the housing (13).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an annular groove for 
Claim 7:
	Miller teaches that the precision locating stud is a dowel pin (end 83 when inserted into a smooth bore component would inherently function as a dowel pin, such as a spiral vent dowel pin).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 8:
	Miller teaches that the precision locating stud includes external threads (93 and 95).
Claim 9:
	Miller teaches that the precision locating stud is a plug (end 93 plugs hole 195 of element 185).
Claim 10:
	Miller teaches that the precision locating stud (15) comprises: a driving element (117a) formed in the end having the external precision locating surface (93) for rotating the precision locating stud relative to the housing (figures 16A and 16B).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wright as applied to claims 1 and 2 above, and further in view of Bettencourt et al. (US Patent No. 8,152,954).
Claim 3:
	Miller teaches the quick- release retaining portion (95) is a two-or-less turn mechanism (note that the length of threaded engagement between 15 and 127 is preferably no more than two full threads; c. 4, l. 58-62) but does not explicitly teach that it is a quarter turn mechanism.
	Bettencourt teaches (figures 10 and 11) mounting a stud (90) within an axial bore (88) of a housing (80) wherein a quick-release retaining portion (95) formed on one end thereof is configured to catch an internal lip (85) in the housing to retain the stud within the housing (figures 10 and 11) and wherein the quick-release is performed by a quarter turn mechanism (figures 10 and 11 show that the stud is rotated 90 degrees between its engaged and released positions).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the quarter turn quick-release of Bettencourt into the stud and insert of Miller since: (a) Miller teaches that it is desirable to have two or less threads of engagement to minimize the amount of turning required to release the stud from the engaged position (c. 4, l. 58-62); and (b) Bettencourt teaches a known quick release configuration that minimizes the amount of turning required to release an inserted stud from its housing.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wright as applied to claim 1 above, and further in view of Nielsen (US Patent No. 2,092,653) and ASM International, “Practical Nitriding and Ferritic Nitrocarburizing” (Published 2003; NPL attached).
Claim 5:
	Miller teaches the housing above but does not explicitly teach that at least a portion of the housing is case hardened.
Nielsen teaches fasteners (10, 11; figure 5) for precisely locating machining tooling (c. 1, 1.1-13) wherein the fasteners are "preferably made of metal capable of long use, as for example, tool steel, or a lower grade of steel case hardened." (c. 3, l. 9-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the material selection of case hardened steel, as taught by Nielsen, into the fastener of Miller since Nielsen teaches that such a material selection provides the capability of long use (durability) in the field of machining tooling (c. 3, l. 9-20). Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to case hardened steel, since it has been held to be within the general skill of a worker in the art to select a known material, such as that taught by Nielsen, on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Miller in view of Wright and Nielsen teaches case hardened steel precision fasteners but does not explicitly teach the process used for case hardening.  ASM International teaches that the nitriding process, which was developed in the early 1900s, continues to play an important 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used a nitride process, as taught by ASM International, to perform the case hardening of Nielsen on the precision fastener of Miller and Wright in order to achieve case hardening of the fastener through the simplest and well-established nitride process.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wright as applied to claim 1 above, and further in view of Hatter (US Patent No. 4,957,401).
Claim 6:
	Miller teaches the housing above but does not explicitly teach that a hardness level of the external threads (67) of the housing is lower than the hardness level of the external precision locating surface (25).
	Hatter teaches a threaded fastener comprising (figure 10) comprising external threads 61) and a shank (53, 55) dimensioned to be in close engagement with a bore in a workpiece (44) (figures 7-10).  Hatter further teaches that at least a portion of the shank (55) undergoes a hardening process to provide additional fatigue resistance and strength at that location which includes “as much area adjacent thereto as desired” (c. 3, l. 5-12, 41-49; c. 4, l. 44-64).  Accordingly, the hardened area will have a higher hardness level than the untreated area, the threads.
.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant alleges the Miller fastener device does not have a precision locating feature since “neither the housing 12 nor the cooperating member 14 contain flat, smooth, precision-ground radial surfaces” (Remarks, pg. 5).  The examiner respectfully disagrees.
Applicant has taken an overly narrow interpretation of the term “precision” that it is not supported by the specification of the instant application or ordinary and customary usage of the term.  
Specifically, the terms “flat”, “smooth”, and “precision-ground” are not used to describe any of the precision surfaces recited in the claims.  There is a single instance of the term “flat” in para. [00034] in reference to an optional “flat support” but not any of the precision surfaces.  There is a single instance of the term “smooth” in para. [00054] in reference to one embodiment of the locating stud being a “smooth dowel pin” as an alternative to externally threaded. There is no reference to “ground” or “precision-ground” located anywhere within the specification.

[00026] The terms "precision location" and "precision locating" are used herein. Precision location combines the concepts of accuracy and precision to indicate a situation in which something is reliably located repeatedly. These terms refer to the ability to locate something accurately, in such a way that features that are to be made based upon that location can be depended upon to be in that location over and over again (repeatedly). Accuracy refers to the positional tolerance when compared to theoretical exact positions. The closer the positional tolerance is to theoretical exact positions, the more accurately the piece is located. The more frequently a piece is placed in that position of accuracy indicates its preciseness. The tooling products disclosed herein are used to accurately and precisely change pieces, tools, plates, objects rapidly and repeatedly. This precision location is necessitated by the tolerances required for modern products. (emphasis added).

Therefore, the examiner’s interpretation and analysis that the identified precision locating surfaces of Miller function to accurately and repeatedly locate the components is consistent with applicant’s own definition of the term recited in the specification.
Accordingly and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flat, smooth, precision-ground radial surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 5 and 6, the amendments to these claims necessitated the new grounds of rejection laid out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726